FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                       November 10, 2021

                                       No. 04-20-00611-CV

                    INTEREST OF L.J.L. AND J.W.L., MINOR CHILDREN

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016-CI-08129
                          Honorable Angelica Jimenez, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        On October 27, 2021, Appellant filed his reply brief. On October 29, 2021, Appellee
requested leave to file a sur-reply brief. Sur-replies may be permitted “whenever justice
requires.” See TEX. R. APP. P. 38.7. As Appellee argues, justice requires a sur-reply because
Appellant’s reply raised a new issue. But as Appellant argues, the new issue has not been
identified; the need for a sur-reply has not been established. Without a clear need for a sur-reply,
we decline to grant leave to file one. See In re Estate of Washington, 289 S.W.3d 362, 370 (Tex.
App.—Texarkana 2009, pet. denied).

           Appellee’s motion is DENIED.

           It is so ORDERED November 10, 2021.


                                                                     PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT